Citation Nr: 1728084	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-00 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable disability rating for residuals of a pterygium surgery of the left eye.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1951 to July 1952.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

Of note, the Veteran has requested that his case be advanced on the Board's docket based on advanced age.  The Veteran was born in 1931.  He therefore qualifies and his appeal is been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The residuals of pterygium surgery of the left eye do not manifest in visual impairment, conjunctivitis, or disfigurement.


CONCLUSION OF LAW

The criteria for a compensable disability rating have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. § 4.79, Diagnostic Code 6034 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and were provided sufficient evidence to fairly rate his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Eyes

At issue is whether the Veteran is entitled to a compensable disability rating for the residuals of a pterygium surgery of the left eye.  The weight of the evidence indicates that the Veteran is not entitled to a compensable disability rating.

The Veteran first filed for service connection in December 1981, and, in May 1982, the RO granted the Veteran service connection and assigned a noncompensable disability rating effective the date the claim was received.  The Veteran filed an increased rating claim in April 2010, and, in August 2010, the RO denied the Veteran's claim.  The Veteran appealed.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's disability rating for the residuals of a pterygium surgery of the left eye is assigned pursuant to Diagnostic Code 6043 (pterygium).  Under Diagnostic Code 6043, the Veteran is assigned a disability rating based on visual impairment, disfigurement, or conjunctivitis depending on the particular findings.  As discussed below, the evidence of record is silent for a diagnosis of conjunctivitis or a disfigurement.  The Veteran has been diagnosed with a visual impairment, but the weight of the evidence indicates that this visual impairment is not a residual of his pterygium surgery.  38 C.F.R. § 4.79, Diagnostic Code 6043. 

The Veteran submitted a written statement in April 2010, indicating that he experienced a greater degree of impairment of the left eye than he was currently being compensated for.

The Veteran's treatment records throughout the period on appeal indicate that he manifested eye symptoms throughout the period on appeal; including: recurrent pterygium, astigmatism, and cataracts.

The Veteran underwent a VA examination in July 2010 at which he reported experiencing itching in his left eye, as well as tearing and discomfort that began one year prior to the examination (in approximately July 2009),  and, according to the examination report, the Veteran denied ocular pain.  The examiner noted that the Veteran had a history of undergoing pterygium surgery of his left eye.  The examiner also noted that the Veteran's uncorrected far and near vision in his left eye was 20/60-1 and J16 respectively, and that the Veteran wore eye glasses.  The examiner diagnosed the Veteran with refractive error, blepharitis, mild dry eyes, a small, recurrent, asymptomatic, pterygium, and bilateral senile cataracts.  The Veteran was not diagnosed with conjunctivitis or disfigurement.  The examiner noted that the Veteran's loss of vision was caused by refractive error and senile cataracts.  

In a September 2010 notice of disagreement, the Veteran challenged the findings of the July 2010 VA examination.  Specifically, the Veteran claimed that, in spite of what was recorded in the July 2010 VA examination report, that he manifested ocular pain.  The Veteran further argued that his ocular symptoms were related to the pterygium surgery of his left eye.  The Veteran repeated this contention in a December 2012 VA Form 9.

The Veteran underwent a VA examination in November 2016, at which he described having undergone cataract surgery of the left eye in July 2016, and that he had undergone a pterygium excision of the left eye many years prior.  The Veteran reported blurred vision, itching, tearing, and discomfort of the left eye.  The Veteran's uncorrected distance and near vision was 20/40 and 20/70 respectively.  The examiner diagnosed the Veteran with senile cataracts and recurrent stationary pterygium.  The examiner opined that the Veteran's loss of vision was due to cataracts which were normal in a person of his age.  The examiner further indicated that pertinent medical literature did not reveal a connection in the etiology cataracts and pterygium.  The examiner also noted that the Veteran manifested dry eyes that were most probably due to blepharitis.  The examiner noted that dry eyes was a common condition affecting five to 30 percent of the population over 50 years old, and that the Veteran's blepharitis was not the result of pterygium surgery.

The Veteran was also provided a medical opinion from a VA examiner in November 2016.  The examiner opined that the Veteran's loss of vision is due to cataracts which were expected in a person of the Veteran's age, because over 95 percent of individuals over the age of 65 (the Veteran was 85 at the time of the examination) will develop some degree of loss in crystalline lens surgery.  The examiner indicated that, despite the Veteran's history of pterygium surgery, he was still manifesting a small, stationary, recurrent pterygium which did not affect his visual acuity.

In a December 2016 statement, the Veteran indicated that he manifested constant and desperate pain in his left eye.  Of particular note is the fact that the Veteran explicitly conceded that he does not believe his ocular pain is related to the residuals of his pterygium surgery, but rather the result of a separate in-service incurrence, a blow to the head, of which the Veteran has not been granted service connection.

The weight of the evidence indicates that the Veteran is not entitled to a compensable disability rating for the residuals of pterygium surgery of the left eye.  This condition is assigned disability ratings based on visual impairment, disfigurement, and conjunctivitis.  The record is silent for a diagnosis of disfigurement or conjunctivitis.  The Veteran has been diagnosed with visual impairments, but the medical evidence of record indicates that the Veteran's visual impairment is the result of cataracts caused by the normal aging process rather than the residuals of pterygium surgery.  Additionally, the weight of the evidence indicates that the current residuals of the surgery are a small, stationary pterygium that is otherwise asymptomatic.

The Board notes that in his statements of record the Veteran has made multiple complaints of ocular pain that he contends this is related to a blow to the head that he sustained in service.  Nevertheless, the Veteran has conceded that this symptomology is unrelated to the current issue on appeal; the severity of the residuals of a pterygium surgery.  To the extent that the Veteran wishes to file a separate claim for service connection, he is encouraged to do so.  However, at this juncture, the Board cannot assign an increased disability rating for a disability based on symptoms that are unrelated to that injury.  

Here, the weight of the probative evidence of record simply fails to demonstrate that the residuals of the Veteran's pterygium surgery result in visual impairment, disfigurement, or conjunctivitis.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to a compensable disability rating for residuals of pterygium surgery of the left eye is denied.


ORDER

A compensable disability rating for the residuals of a left pterygium surgery is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


